DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment changing “ends” to “side” has overcome the claim objections and they are therefore withdrawn.
Applicant’s amendments have overcome all 112(b) rejections and they are therefore withdrawn.
Allowable Subject Matter
Claims 1-7, and 9-20 allowed.
The following is an examiner’s statement of reasons for allowance: Current prior art of record fails to teach the linkage member including a plurality of accommodation notches as recited in claim 1 and it would not have been obvious to modify the base reference Uchimaya (US 2016/0200177 A1) to include multiple accommodation grooves since the louvers already are connected to each other by a linkage and therefore only one louver requires connection to the deflector rod. Prior art of record is further silent regarding an air guide bar being connected with both a deflector rod and a plurality of reinforcing rib plates as recited in claims 7 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762            

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762